Case 1:18-cv-04309-RWS Document 43-2 Filed 02/11/19 Page 1 of 6




   EXHIBIT 2
        Case 1:18-cv-04309-RWS Document 43-2 Filed 02/11/19 Page 2 of 6



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



SECURITIES AND EXCHANGE COMMISSION,

                                     Plaintiff,
                                                              C.A. No. 18-4309
                          v.

FRANCISCO ABELLAN VILLENA,
GUILLERMO CIUPIAK, JAMES B. PANTHER,
JR. and FAIYAZ DEAN,

                                     Defendants.



          JUDGMENT AS TO DEFENDANT GUILLERMO CIUPIAK
       The Securities and Exchange Commission having filed a Complaint and Guillermo

Ciupiak (“Defendant”) having entered a general appearance; consented to the Court’s

jurisdiction over Defendant and the subject matter of this action; consented to entry of this

Judgment without admitting or denying the allegations of the Complaint (except as to

jurisdiction and except as otherwise provided herein in paragraph IV); waived findings of fact

and conclusions of law; and waived any right to appeal from this Judgment:

                                                  I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

                                                  1
        Case 1:18-cv-04309-RWS Document 43-2 Filed 02/11/19 Page 3 of 6



        (a)      to employ any device, scheme, or artifice to defraud;

        (b)      to make any untrue statement of a material fact or to omit to state a material fact

                 necessary in order to make the statements made, in the light of the circumstances

                 under which they were made, not misleading; or

        (c)      to engage in any act, practice, or course of business which operates or would

                 operate as a fraud or deceit upon any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                  II.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

(the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

means or instruments of transportation or communication in interstate commerce or by use of the

mails, directly or indirectly:

        (a) to employ any device, scheme, or artifice to defraud;

        (b) to obtain money or property by means of any untrue statement of a material fact or

              any omission of a material fact necessary in order to make the statements made, in

              light of the circumstances under which they were made, not misleading; or

        (c) to engage in any transaction, practice, or course of business which operates or would

              operate as a fraud or deceit upon the purchaser.



                                                   2
        Case 1:18-cv-04309-RWS Document 43-2 Filed 02/11/19 Page 4 of 6



                                                  III.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating Section 5 of the Securities Act [15 U.S.C. §

77e], unless a registration statement is in effect as to a security, directly or indirectly, to make

use of any means or instruments of transportation or communication in interstate commerce or of

the mails to sell such security through the use or medium of any prospectus or otherwise; or to

carry or cause to be carried through the mails or in interstate commerce, by any means or

instruments of transportation, any such security for the purpose of sale or for delivery after sale.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                  IV.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant to Section

21(d)(6) of the Exchange Act [15 U.S.C. § 78u(d)(6)], Defendant is permanently barred from

participating in an offering of penny stock, including engaging in activities with a broker, dealer,

or issuer for purposes of issuing, trading, or inducing or attempting to induce the purchase or sale

of any penny stock.

                                                  V.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

shall pay disgorgement of ill-gotten gains, prejudgment interest thereon, and a civil penalty

pursuant to Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)] and Section 20(d) of



                                                   3
        Case 1:18-cv-04309-RWS Document 43-2 Filed 02/11/19 Page 5 of 6



the Securities Act [15 U.S.C. § 77t(d)]. The Court shall determine the amounts of the

disgorgement and civil penalty upon motion of the Commission. Prejudgment interest shall be

calculated based on the rate of interest used by the Internal Revenue Service for the

underpayment of federal income tax as set forth in 26 U.S.C. § 6621(a)(2). In connection with

the Commission’s motion for disgorgement and/or civil penalties, and at any hearing held on

such a motion: (a) Defendant will be precluded from arguing that he did not violate the federal

securities laws as alleged in the Complaint; (b) Defendant may not challenge the validity of the

Consent or this Judgment; (c) solely for the purposes of such motion, the allegations of the

Complaint shall be accepted as and deemed true by the Court; and (d) the Court may determine

the issues raised in the motion on the basis of affidavits, declarations, excerpts of sworn

deposition or investigative testimony, and documentary evidence, without regard to the standards

for summary judgment contained in Rule 56(c) of the Federal Rules of Civil Procedure. In

connection with the Commission’s motion for disgorgement and/or civil penalties, the parties

may take discovery, including discovery from appropriate non-parties.


                                                VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.




                                                  4
        Case 1:18-cv-04309-RWS Document 43-2 Filed 02/11/19 Page 6 of 6



                                               VII. 

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes

of exceptions to discharge set forth in Section 523 of the Bankruptcy Code [11 U.S.C. § 523], the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Judgment or any other judgment, order, consent order, decree or settlement agreement entered in

connection with this proceeding, is a debt for the violation by Guillermo Ciupiak of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code [11 U.S.C. §523(a)(19)].




Dated: _______________, ______



                                                __________________________________
                                                UNITED STATES DISTRICT JUDGE
